We have examined the record and briefs filed in this case and have also heard the questions involved presented by counsel in oral argument. *Page 679 
The decree appealed from was entered on the 26th day of August, 1931. Since that time the controlling questions involved in this appeal have been determined in accordance with the contentions of the appellant by this Court in the cases of Menendez, et al., v. Rodriguez, opinion filed July 18, 1932,106 Fla. 214, 143 So. 223, and McEwen, et ux., v. Schenck, opinion filed January 18, 1933, reported 146 So. 839.
We do not mean to hold that subscribing witnesses to a written instrument or an officer who the instrument shows to have taken the acknowledgment can be heard to impeach their respective certificates.
Therefore, the decree appealed from should be reversed and the cause remanded for further proceedings. It is so ordered.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, TERRELL and BUORD, J. J., and HUTCHISON, Circuit Judge, concur.
BROWN, J., not participating because of illness.